NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERTO CHAIDEZ,                                No.    18-15885

                Plaintiff-Appellant,            D.C. No. 4:17-cv-01032-JSW

 v.
                                                MEMORANDUM*
SUSAN HUBBARD, Director; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      California state prisoner Roberto Chaidez appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion a dismissal for failure to comply with court orders. Ferdik v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). We affirm.

       The district court did not abuse its discretion by dismissing Chaidez’s action

because Chaidez failed to file an amended complaint that complied with the district

court’s instructions to give a short and clear description of the wrongful conduct

and each defendant’s involvement. See id. at 1260-61 (setting forth factors for

determining whether a pro se action should be dismissed for failure to comply with

the district court’s orders; where the district court does not make explicit findings

concerning these factors, we “review the record independently to determine if [it]

has abused its discretion”).

       We reject as without merit Chaidez’s contentions that the district court

lacked authority to screen his complaint and erred by imposing a page limit on

Chaidez’s second amended complaint.

       We reject as unsupported by the record Chaidez’s contention concerning

bias of the district court.

       AFFIRMED.




                                          2                                     18-15885